NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



DANIEL STRADER,                          )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D17-5169
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed August 22, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Polk County; William D. Sites, Judge.

Daniel Strader, pro se.


PER CURIAM.


             Affirmed.


CASANUEVA, KHOUZAM, and CRENSHAW, JJ., Concur.